Citation Nr: 0001531	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. W.L.



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  He died in September 1989.  The appellant is 
his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran served in Vietnam.  The appellant testified 
that the veteran was exposed to Agent Orange while in 
Vietnam.  

2.  There is medical evidence linking some of the conditions 
that contributed to the veteran's death with exposure to 
Agent Orange in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), the VA has a 
duty to assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well-grounded.  
Morton v. West, 12 Vet.App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 C.F.R. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet.App. 498 (1995). Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet.App. 155, 162 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during such active military, naval, or air service, the 
following disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; porphyria cutanea tarda, 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea), and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

If the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also not satisfied, then the appellant's claim 
shall fail.  38 C.F.R. § 3.307(d).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the appellant is contending that the veteran's 
exposure to Agent Orange in Vietnam was a causative factor in 
the development of the conditions which ultimately led to his 
death.  While it does not appear that one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e) contributed to the 
veteran's death, which would allow consideration of the 
appellant's claim on a presumptive basis, this does not 
obviate establishment of service connection on a direct 
basis.  See Combee, supra.  However, without a presumptive 
disease, the presumption of exposure is also not applicable 
and the appellant must provide evidence of exposure to Agent 
Orange in service.  See McCartt v. West, 12 Vet.App. 164 
(1999) (both service in Vietnam during the designate time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent).  

The appellant has met the three requirements for establishing 
a well-grounded claim for service connection for the cause of 
the veteran's death.  The death certificate shows the 
immediate cause of death as respiratory failure due to 
bronchopneumonia due to chronic pancreatitis.  Calcific 
pancreas, diabetes mellitus, mesenteric abscess, and 
cirrhosis of the liver were listed as significant conditions 
contributing to death but not resulting in the underlying 
cause.  The Board finds that this evidence satisfies the 
first element of a well-grounded claim.  The Board accepts 
the appellant's testimony that the veteran was exposed to 
Agent Orange while in Vietnam as true for the purposes of 
establishing a well-grounded claim.  This is the second 
element of a well-grounded claim.  A June 1999 VA physician's 
medical opinion states that it is "possible that diabetes 
mellitus was in part due to Agent Orange exposure" and that 
"[I]f Agent Orange contributed to [the veteran's] medical 
problems, the most likely one would be the patient's chronic 
liver disease."  This is the third element of a well-
grounded claim, a nexus between the a condition that 
contributed to the veteran's death and exposure to Agent 
Orange.  Therefore, the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure, and 
to this extent only the appeal is granted.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, is well-grounded.  


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well-grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

While the Board accepts the appellant's statements that the 
veteran was exposed to Agent Orange in service as true for 
purposes of establishing a well-grounded claim (see King v. 
Brown, 5 Vet.App. 19, 21 (1993)), there is no evidence in the 
claims file to support this assertion on the merits. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
was in Vietnam and the unit(s) to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If such a request for 
verification of exposure to Agent Orange 
is not made, the RO should document why 
such a request was not made.  

2.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to Agent Orange in service.  

3.  The RO should readjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



